Citation Nr: 0939756	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-10 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1972.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the Remand portion of the 
decision below and is remanded the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The Veteran is receiving the maximum schedular evaluation for 
bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for the assignment of a disability 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2007 rating decision, the RO granted service 
connection at a 10 percent initial evaluation for tinnitus, 
effective from January 2007.  The Veteran subsequently filed 
a timely appeal seeking an increased initial evaluation for 
this condition.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  
Subsequently, in Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit concluded that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, which limits a Veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  See 38 C.F.R. §§ 4.25(b), 4.87, 
Diagnostic Code 6260 (2009).  

The Diagnostic Code assigning a rating for tinnitus, 
effective on and after June 13, 2003, provides for a rating 
of 10 percent for recurrent tinnitus.  The 10 percent rating 
is the highest rating assignable for tinnitus under the 
revised regulation.  The revised regulation contains two more 
notes as follow:

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definable 
cause that may or may be pathologic) under this 
diagnostic code, but evaluate it as part of any 
underlying condition causing it.

38 C.F.R. § 4.87, Diagnostic Code 6260.  

The Veteran filed the instant claim in January 2007, after 
the above regulation went into effect.  He is already in 
receipt of a 10 percent rating for tinnitus.

As applied to the Veteran's appeal, the effect of the actions 
described above is to prohibit the assignment of separate 10 
percent ratings for tinnitus of each ear under Diagnostic 
Code 6260.  The sole applicable regulation allows a maximum 
rating of 10 percent for tinnitus, and expressly requires 
that tinnitus be evaluated as a single disability, whether 
bilateral or unilateral.  Thus, a rating in excess of 10 
percent for 


tinnitus is precluded, regardless of the Veteran's 
contentions herein.  Under these circumstances, the 
disposition of this claim is based on the law, and not the 
facts of the case, and the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

The veteran does not argue, and the evidence does not 
suggest, that symptoms attributable to tinnitus would be more 
appropriately evaluated under any alternate diagnostic code.  
There is neither evidence nor argument that tinnitus 
manifests in symptoms other than ringing in the ear or that 
such results in unusual disability to render impracticable 
application of the Rating Schedule.  Thus, the Board finds no 
basis upon which to assign a higher disability evaluation 
despite consideration of the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4 (2009), to 
include 38 C.F.R. § 3.321(b)(1) (2009).

With respect to this appeal, VA's duties to notify and assist 
do not apply, as the issue is decided as a matter of law.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding 
that the Veterans Claims Assistance Act has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive).


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In particular, he claims that he was 
exposed to loud noise from engines, steam and naval guns 
during his military service.  

Historically, the Veteran served on active duty in the Navy 
from November 1968 to November 1972.  His Form DD-214 shows 
that he served as an Engine Mechanic.  The Veteran's November 
1968 enlistment examination included an audiological 
evaluation, which revealed pure tone thresholds, in decibels, 
as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
 (-5) 10
(-5) 5
(5) 15
(5) 15
(-5) 0
LEFT
(-5) 10
(-5) 5
(0) 10
(0) 10
(-5) 0

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In this 
case, the Veteran's enlistment examination stated that it was 
conducted under the prior ASA standards.  The ASA results are 
the figures on the left of each column and are in 
parentheses.  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures not in parentheses.)  

A June 1969 inservice treatment report noted the Veteran's 
complaints of decreased hearing acuity.  Specifically, a 
consultation request report stated that, "[r]epeated 
audiograms have revealed marked hearing loss."  The June 
1969 hearing consultation report noted that the Veteran's 
audiogram was normal and indicated that he was fit for full 
duty.

The Veteran's separation examination, performed in November 
1972, included an audiological evaluation, which revealed 
pure tone thresholds, in decibels, as followed:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
5
LEFT
25
15
20
15
10

The November 1972 separation examination report also noted a 
diagnosis of slight bilateral high frequency hearing loss.  

After his discharge from the service, the first medical 
evidence of record noting complaints or diagnosis of hearing 
loss or tinnitus is the Veteran's claim filed herein in 
January 2007.  Subsequent VA audiometric testing in June 2007 
revealed audiometric findings reflective of a bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
June 2007 examination report also noted a diagnosis of 
tinnitus and indicated that the onset of the Veteran's 
tinnitus was during his military service.  

Two VA medical opinions of record, dated in June 2007 and in 
November 2007 (with a January 2008 addendum), found that the 
Veteran's bilateral hearing loss was not likely related to 
his military service.  These opinions, however, are premised 
on the assumption that because the Veteran's service 
treatment records documented normal auditory thresholds for 
VA purposes under the provisions of 38 C.F.R. § 3.385 at 
entrance and separation, his hearing loss was not incurred 
during military service.  

The Board finds that these opinions do not address whether 
the Veteran's hearing loss was incurred in service, 
regardless of whether it was shown to meet the provisions of 
38 C.F.R. § 3.385 in service or on service separation.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if 
hearing loss as defined by 38 C.F.R. § 3.385 is not shown in 
service or at separation from service, service connection can 
be established if medical evidence shows that it is actually 
due to incidents during service).  If the record shows (a) 
acoustic trauma due to significant noise exposure in service 
and audiometric test results reflecting an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, VA must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether 


they are more properly attributable to intercurrent causes.  
Hensley, 5 Vet. App. at 159.  

In this case, as in Hensley, comparison of the audiology 
reports from the Veteran's November 1968 enlistment 
examination and his November 1972 separation examination 
shows an upward shift in tested thresholds at the 500, 1000, 
and 4000 Hertz levels in the right ear, and at all reported 
Hertz levels in the left ear.  In addition, the November 2007 
VA examination noted that there was a significant threshold 
shift at 6000 Hertz level in the left ear over the course of 
military service.  However, no explanation was provided as to 
the decibel shifts other than a conclusion that "the hearing 
loss in the left ear at separation is not considered a 
rateable loss by VA rulings."  Under these circumstances, 
the Veteran should be provided with a new VA audiological 
examination to determine the etiology of his bilateral 
hearing loss.  

Accordingly, the case is remanded for the following actions:

1.  The RO must obtain a medical 
opinion from the appropriate VA 
examiner addressing the etiology of the 
Veteran's current hearing loss.  The 
claims folder must be provided to and 
reviewed by the examiner.  After a 
review of the entire evidence of 
record, the examiner must render an 
opinion, in light of the service and 
post service evidence of record, as to 
whether any current hearing loss is 
related to the Veteran's period of 
military service (November 1968 to 
November 1972), or to any incident 
therein, to include as due to noise 
exposure.  The Veteran's military 
occupational specialty, the objective 
medical findings in the service medical 
records, the previous VA audiological 
evaluations currently of record, the 


Veteran's history of inservice and 
postservice noise exposure, and any 
other pertinent clinical findings of 
record, must be taken into account.  
Prior to forming an opinion, the 
examiner must be mindful of the holding 
in Hensley, as noted in the discussion 
above.  The examiner must specifically 
address the question of whether any 
degree of current hearing loss began as 
a result of inservice noise exposure, 
including consideration of any upward 
shift in tested thresholds in service, 
though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385.  A complete rationale 
for all opinions must be provided.  If 
any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report 
prepared must be typed.

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity 


to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


